   Case: 1:18-cr-00109-TSB Doc #: 126 Filed: 11/08/19 Page: 1 of 5 PAGEID #: 658




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 UNITED STATES OF AMERICA,                      :   Case No. 1:18-cr-109
                                                :
 vs.                                            :   Judge Timothy S. Black
                                                :
 ROMAN IAKOVLEV (8),                            :
                                                :
         Defendant.                             :

                            ORDER DENYING
                 DEFENDANT IAKOVLEV’S MOTION FOR BOND

        This criminal case is before the Court on Defendant’s motion for release on bond

(Doc. 42), the parties’ responsive memoranda (Docs. 58, 60), as well as Defendant’s

addendum (Doc. 71) and notice regarding passports (Doc. 108). The Court also has

before it the Detention Order (Doc. 29) and Defendant’s Pretrial Services Report (Doc.

124).

                                   I. BACKGROUND

        On July 25, 2018, a federal grand jury returned a one-count indictment charging

Defendant Roman Iakovlev and eleven co-defendants with participating in a RICO

conspiracy, in violation of 18 U.S.C. § 1962(d). (Doc. 3). As charged, Defendant faces a

statutory maximum term of up to twenty years imprisonment upon conviction. 18 U.S.C.

§ 1963(a). As a non-citizen, Defendant would also face almost certain deportation. See 8

U.S.C. §§ 1101(a)(43)(J), 1227(a)(2)(A)(iii).

        On July 31, 2018, Defendant was arrested at a warehouse near his home in

Charlotte, North Carolina. (Doc. 58 at 3). That same day, Defendant was brought before
   Case: 1:18-cr-00109-TSB Doc #: 126 Filed: 11/08/19 Page: 2 of 5 PAGEID #: 659




United States Magistrate Judge David S. Cayer in the Western District of North Carolina

(“WDNC”). (Doc. 29 at 25). Defendant was appointed counsel and scheduled for a

detention hearing, which was held on August 3, 2018. (Id. at 26).

        Prior to the detention hearing, the U.S. Pretrial Office for WDNC prepared a

pretrial report. (Doc. 124). The report notes that Defendant poses a risk of non-

appearance due to the offense charged, the lack of verifiable, legitimate employment, and

strong ties to a foreign country, Russia. (Id. at 4-5). The Pretrial Officer recommended

that Defendant be detained. (Id. at 5).

        Defendant’s detention hearing proceeded as scheduled on August 3, 2018. (Doc.

29). Upon the hearing, Magistrate Judge Cayer found by a preponderance of the

evidence that no conditions of release would reasonably assure the Defendant’s

appearance as required. (Id. at 2-4). The Magistrate Judge noted that Defendant’s

background information was unverified, there existed a lack of significant community of

family ties to the District, and that Defendant had significant family or other ties outside

the United States. (Id.) Accordingly, Defendant was ordered detained pending trial.

(Id.)

        Defendant now seeks reconsideration of the Magistrate Judge’s detention order,

pursuant to 18 U.S.C. § 3145(b). (Doc. 16).

                              II. STANDARD OF REVIEW

        Pursuant to 18 U.S.C. § 3142(e)(1), “[i]f, after a [detention] hearing …, the

judicial officer finds that no condition or combination of conditions will reasonably

assure the appearance of the [defendant] as required and the safety of any other person


                                              2
   Case: 1:18-cr-00109-TSB Doc #: 126 Filed: 11/08/19 Page: 3 of 5 PAGEID #: 660




and the community, such judicial officer shall order the detention of the [defendant]

before trial.”

       A defendant may file a motion with the district court for revocation or amendment

of a magistrate judge’s detention order. 18 U.S.C. § 3145(b). The majority of circuits, as

well as most district courts within the Sixth Circuit, hold that the district court reviews a

magistrate judge’s detention order de novo. United States v. Yamini, 91 F. Supp. 2d

1125, 1127-29 (S.D. Ohio 2000) (collecting cases).

       In determining whether any conditions will reasonably assure a defendant’s

appearance and the safety of the community, the Court must consider the factors set forth

in 18 U.S.C. § 3142(g), including: (1) the nature and circumstances of the alleged

offense; (2) the weight of the evidence against the defendant; (3) the history and

characteristics of the defendant; and (4) the nature and seriousness of the danger to any

person or the community if the defendant is released.

                                      III. ANALYSIS

       In ordering Defendant detained, the Magistrate Judge addressed the appropriate

statutory factors, and this Court now considers those same statutory factors de novo.

       First, the nature and circumstances of the alleged offense are very serious. The

Defendant has been charged with participating in a nation-wide racketeering enterprise,

which allegedly defrauded, extorted, or stole from approximately 1,000 known victims,

spanning from 2013 until the Indictment in 2018. (Docs. 3, 58 at 4). The Court

acknowledges that Defendant apparently did not become involved in the conspiracy until

2015. Regardless, the racketeering conspiracy is a serious charge, and Defendant faces


                                              3
   Case: 1:18-cr-00109-TSB Doc #: 126 Filed: 11/08/19 Page: 4 of 5 PAGEID #: 661




substantial criminal penalties, to wit: up to 20 years in prison. 18 U.S.C. § 1963(a).

Moreover, the number of victims indicates that the loss amount will be substantial and

Defendant will likely face a significant advisory guideline range at sentencing. See

U.S.S.G. § 2B1.1. Such significant penalties provide strong incentive to flee.

        Second, as to the weight of the evidence, the Government evidences that the

weight of the evidence against Defendant is strong. Defendant was the manager of the

724 Montana Drive warehouse between 2015 and 2018, a site of the racketeering

enterprise, where he was arrested. (Doc. 58 at 7). The Government indicates that

“Defendant Iakovlev stored customer goods belonging to individuals who[m] he knew

were bring defrauded.” (Id.) And there is significant evidence in the form of records and

emails linking Defendant to the offense. (Id. at 7-8).

        Third, Defendant’s history and characteristics weigh against him in the Court’s

analysis because of his strong ties overseas (including Russia, which does not provide for

extradition), as well as his access to significant monetary resources. Moreover, based on

the specific allegations in this case, Defendant also has the means and ability to

potentially obtain false identification documents. Thus, despite Defendant’s family’s

willingness to forfeit their own passports in addition to Defendant’s, the Court finds such

forfeiture does not suffice to alleviate Defendant’s risk of flight. Finally, Defendant’s

substantial likelihood of deportation upon conviction gives him enormous incentive to

flee.




                                             4
   Case: 1:18-cr-00109-TSB Doc #: 126 Filed: 11/08/19 Page: 5 of 5 PAGEID #: 662




       As to the fourth factor, the Court finds no specific risk of danger to the community

per se. Defendant lacks any significant criminal history, and the instant alleged offense is

not a crime of violence.

       Having considered all relevant statutory factors, the information contained in the

pretrial report, the recommendation of the Pretrial Officer, and the arguments of the

parties, this Court concurs with the Magistrate Judge’s conclusion and finds,

independently, that no conditions or combination of conditions will suffice to reasonably

assure Defendant’s appearance. In short, no conditions of bond will suffice to alleviate

Defendant’s risk of flight.

       Accordingly, Defendant’s motion to modify order of detention (Doc. 42) is

DENIED and Defendant Roman Iakovlev SHALL remain detained pending resolution of

this criminal case.

       IT IS SO ORDERED.

Date: 11/8/2019
                                                            Timothy S. Black
                                                            United States District Judge




                                             5
